                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE BOLDEN,                                   Case No. 17-cv-05607-PJH
                                                        Plaintiff,
                                   8
                                                                                          ORDER GRANTING DEFENDANT’S
                                                 v.                                       MOTION FOR SUMMARY JUDGMENT
                                   9

                                  10     S. ARANA,                                        Re: Dkt. No. 57
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a state prisoner under 42 U.S.C. §

                                  14   1983. His claims arise from his detention at San Quentin State Prison. The sole

                                  15   defendant in this case, Arana, filed a motion for summary judgment and a reply. Plaintiff

                                  16   filed an opposition and a sur-reply. The court has reviewed all of the filings and for the

                                  17   reasons set forth below, the motion for summary judgment is granted.

                                  18                                           BACKGROUND

                                  19          In the original complaint (Docket No. 1) plaintiff stated that defendant threatened to

                                  20   retaliate against him if plaintiff filed a grievance, stating, “I’ll get you for that.” Docket No.

                                  21   1 at 7. Plaintiff also claimed he was found not guilty at a disciplinary hearing but that

                                  22   after defendant said, “No way. I’ll fix that,” and plaintiff was then found guilty. Id. at 8.

                                  23   The court ordered service on these claims. Docket No. 8. After learning that plaintiff had

                                  24   identified the wrong defendant based on errors in the prison paperwork the court ordered

                                  25   summary judgment to that defendant and plaintiff has filed an amended complaint

                                  26   identifying the proper defendant and presenting the same allegations: threat of retaliation

                                  27   and retaliation. Docket No. 32. The court again ordered service stating that the

                                  28   allegations of retaliation were sufficient to proceed. Docket No. 34 at 3.
                                   1

                                   2          Defendant has filed a motion for summary judgment arguing that (1) there was no

                                   3   retaliation; (2) the allegations are barred by Heck v. Humphrey, 512 U.S. 477 (1994); and

                                   4   (3) he is entitled to qualified immunity. Docket No. 57. Defendant also presents

                                   5   evidence that defendant did not interfere with the disciplinary finding. Id. at 5-6. Plaintiff

                                   6   does not refute this evidence about the disciplinary finding. Plaintiff states in his

                                   7   opposition that he has never argued that any retaliation took place, and that his is only

                                   8   claim is the threat of retaliation. Opposition (“Opp.”) at 3, 7. He further states that the

                                   9   threat of retaliation had no bearing on the disciplinary hearing. Id. The court will only

                                  10   look to the merits of plaintiff’s threat of retaliation claim.

                                  11          Plaintiff’s threat of retaliation claim stems from defendant’s confiscation of

                                  12   plaintiff’s property and plaintiff’s requests for the return of the property. Docket No. 32 at
Northern District of California
 United States District Court




                                  13   7. 1 Plaintiff informed defendant that he would file an inmate appeal if the property was

                                  14   not returned, and defendant replied, “I’ll get you for that.” Id. Defendant then returned a

                                  15   portion of the property. Id.

                                  16                              MOTION FOR SUMMARY JUDGMENT
                                  17          Legal Standards

                                  18          Summary judgment is proper where the pleadings, discovery and affidavits show

                                  19   that there is "no genuine dispute as to any material fact and the movant is entitled to

                                  20   judgment as a matter of law." Fed. R. Civ. P. 56(a). Material facts are those which may

                                  21   affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                  22   (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a

                                  23   reasonable jury to return a verdict for the nonmoving party. Id.

                                  24          The moving party for summary judgment bears the initial burden of identifying

                                  25   those portions of the pleadings, discovery and affidavits which demonstrate the absence

                                  26   of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

                                  27
                                       1
                                  28    The court has referred to page numbers in plaintiff’s amended complaint as they are
                                       paginated in the court’s electronic docketing system.
                                                                                    2
                                   1   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). When

                                   2   the moving party has met this burden of production, the nonmoving party must go beyond

                                   3   the pleadings and, by its own affidavits or discovery, set forth specific facts showing that

                                   4   there is a genuine issue for trial. Id. If the nonmoving party fails to produce enough

                                   5   evidence to show a genuine issue of material fact, the moving party wins. Id.

                                   6          At summary judgment, the judge must view the evidence in the light most

                                   7   favorable to the nonmoving party: if evidence produced by the moving party conflicts with

                                   8   evidence produced by the nonmoving party, the judge must assume the truth of the

                                   9   evidence set forth by the nonmoving party with respect to that fact. See Tolan v. Cotton,

                                  10   572 U.S. 650, 656-57 (2014); Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                  11          “Within the prison context, a viable claim of First Amendment retaliation entails five

                                  12   basic elements: (1) An assertion that a state actor took some adverse action against an
Northern District of California
 United States District Court




                                  13   inmate (2) because of (3) that prisoner's protected conduct, and that such action

                                  14   (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did not

                                  15   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

                                  16   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  17   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he

                                  18   was retaliated against for exercising his constitutional rights and that the retaliatory action

                                  19   did not advance legitimate penological goals, such as preserving institutional order and

                                  20   discipline); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam) (same);

                                  21   Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985) (contention that actions “arbitrary

                                  22   and capricious” sufficient to allege retaliation). The prisoner must show that the type of

                                  23   activity he was engaged in was constitutionally protected, that the protected conduct was

                                  24   a substantial or motivating factor for the alleged retaliatory action, and that the retaliatory

                                  25   action advanced no legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-

                                  26   68 (9th Cir. 1997) (inferring retaliatory motive from circumstantial evidence).

                                  27          The mere threat of harm can be a sufficiently adverse action to support a

                                  28   retaliation claim. Shepard v. Quillen, 840 F.3d 686, 688-89 (9th Cir. 2016); Brodheim v.
                                                                                      3
                                   1   Cry, 584 F.3d 1262, 1270 (9th Cir. 2009). A retaliation claim can also be made by a

                                   2   prisoner for adverse actions against him for making written or verbal threats to sue,

                                   3   because such threats “fall within the purview of the constitutionally protected right to file

                                   4   grievances.” Entler v. Gregoire, 872 F.3d 1031, 1039 (9th Cir. 2017) (district court erred

                                   5   in finding that prisoner did not state a First Amendment retaliation claim for prison’s

                                   6   disciplinary actions against him for making threats of legal action if his grievances were

                                   7   not addressed).

                                   8          Facts

                                   9          A review of the record indicates that the following facts are undisputed unless

                                  10   otherwise noted:

                                  11          Plaintiff was found in possession of two contraband cell phones on December 21,

                                  12   2016. Docket No. 32 at 6-7. The phones were hidden in storage bins which also
Northern District of California
 United States District Court




                                  13   contained food and cosmetics, so defendant confiscated the storage bins as evidence.

                                  14   Id. at 7. Plaintiff states that at some point, either days or weeks later, plaintiff informed

                                  15   defendant that he would file an inmate appeal unless the storage bins and the personal

                                  16   property contained within them were returned. Id. Plaintiff states that defendant

                                  17   responded, “I’ll get you for that.” Id. Defendant disputes that plaintiff stated he would file

                                  18   a grievance or that he threatened him. Motion to Dismiss (“MTD”), Arana Decl. at 2. It is

                                  19   undisputed that defendant returned a portion of the property. Docket No. 32 at 7.

                                  20                                             ANALYSIS

                                  21          Viewing the evidence in a light most favorable to plaintiff, the court assumes that

                                  22   defendant stated, “I’ll get you for that.” Yet, it is still undisputed that no other adverse

                                  23   action was taken against plaintiff and that a portion of the property was returned to

                                  24   plaintiff after defendant made the statement. The court found the retaliation claim made

                                  25   in the original and amended complaints cognizable. This claim concerned plaintiff’s

                                  26   allegations that defendant interfered in a disciplinary hearing, changing the verdict from

                                  27   not guilty to guilty and resulting in punishment. Now that defendant has presented

                                  28   evidence refuting that assertion and with plaintiff abandoning the allegations, there is less
                                                                                      4
                                   1   evidence in this motion for summary judgment to support plaintiff’s claims.

                                   2          As noted by the case law above, a threat from a prisoner to take some action and

                                   3   a threat from a correctional officer in response can present a cognizable retaliation claim.

                                   4   Yet threats alone are not sufficient. There still must be evidence to support all the

                                   5   elements of a retaliation claim for plaintiff to survive summary judgment.

                                   6          In plaintiff’s complaint and amended complaint, he only briefly addresses all of the

                                   7   evidence to support the elements of a retaliation claim. In defendant’s motion for

                                   8   summary judgment, defendant has met his burden in showing the absence of a genuine

                                   9   issue of material fact. In his summary judgment opposition and sur-reply, plaintiff again

                                  10   only cursorily discusses the entire claim. Plaintiff has failed to meet his burden to show a

                                  11   genuine issue of material fact to survive summary judgment. Assuming that defendant’s

                                  12   threat alone was an adverse action in response to plaintiff’s threat to pursue protected
Northern District of California
 United States District Court




                                  13   conduct and assuming that defendant’s threat did not advance a legitimate penological

                                  14   goal, plaintiff has not met his burden in setting forth specific facts to show a genuine

                                  15   issue for trial regarding the chilling effect on the exercise of his First Amendment rights.

                                  16   Nor has plaintiff alleged any harm. In fact, a portion of his property was returned.

                                  17          A prisoner must at least allege that he suffered harm, since harm that is more than

                                  18   minimal will almost always have a chilling effect. Rhodes, 408 F.3d at 567-68 n.11; see

                                  19   Gomez v. Vernon, 255 F.3d 1118, 1127-28 (9th Cir. 2001) (prisoner alleged injury by

                                  20   claiming he had to quit his law library job in the face of repeated threats by defendants to

                                  21   transfer him because of his complaints about the administration of the library). The

                                  22   prisoner need not demonstrate a total chilling of his First Amendment rights in order to

                                  23   establish a retaliation claim. See Rhodes, 408 F.3d at 568-69 (rejecting argument that

                                  24   inmate did not state a claim for relief because he had been able to file inmate grievances

                                  25   and a lawsuit). That a prisoner’s First Amendment rights were chilled, though not

                                  26   necessarily silenced, is enough. Id. at 569 (destruction of inmate's property and assaults

                                  27   on the inmate were enough to chill inmate’s First Amendment rights and state retaliation

                                  28   claim, even if inmate filed grievances and a lawsuit).
                                                                                     5
                                   1          In this case, plaintiff does not allege that he suffered more than minimal harm.

                                   2   While he states that defendant’s statement, “I’ll get you for that,” chilled his exercise of

                                   3   his First Amendment rights, he only states it when laying out the elements of the claim

                                   4   and does not elaborate or offer any evidence or allegations in support. Plaintiff has failed

                                   5   to meet his burden, and his single conclusory statement that his First Amendment rights

                                   6   were chilled, with no support, is insufficient to survive summary judgment. Moreover, an

                                   7   adverse action can be so insignificant that it “cannot reasonably be expected to deter

                                   8   protected speech.” Coszalter v. City of Salem, 320 F.3d 968, 976 (9th Cir. 2003). Minor

                                   9   acts such as “bad mouthing” and verbal threats usually cannot reasonably be expected to

                                  10   deter protected speech and therefore do not violate a plaintiff’s First Amendment rights.

                                  11   See id. at 975-76 (discussing Nunez v. City of Los Angeles, 147 F.3d 867, 875 (9th Cir.

                                  12   1998)). But not all threats are nonactionable: If a person of ordinary firmness would have
Northern District of California
 United States District Court




                                  13   been chilled, a threat is actionable. “[T]he mere threat of harm can be an adverse action,

                                  14   regardless of whether it is carried out because the threat itself can have a chilling effect.”

                                  15   Brodheim, 584 F.3d at 1270. The threat need not be an explicit or specific threat of

                                  16   harm. Rather, the question for the court is whether a reasonable factfinder could

                                  17   interpret the statement as “intimating that some form of punishment or adverse regulatory

                                  18   action would follow.” See id.

                                  19          Even viewing the evidence in a light most favorable to plaintiff, defendant’s

                                  20   statement, while improper, does not amount to the type of threat or intimidation of

                                  21   impending punishment sufficient to deter a person of ordinary firmness. See Jenkins v.

                                  22   Caplan, No. 02-5603 RMW (PR), 2012 WL 12904629, at *5-6 (N.D. Cal. March 30, 2012)

                                  23   (no chilling effect found for defendant’s response to prisoner who needed to be housed

                                  24   with a nonsmoker, stating, “Fuck that, this is my building and I do what I want to do” and

                                  25   “If you don’t like my [inappropriate conduct] what are you going to do about it?”)

                                  26   (alteration in original), aff’d 548 F. App’x 505, 506 (9th. Cir. 2013). It is undisputed that

                                  27   defendant even returned a portion of the property at issue after making the threat to

                                  28   plaintiff. Defendant’s return of the property after the threat and the fact that there were no
                                                                                      6
                                   1   other repercussions further reinforce that the statement was a minor act that could not

                                   2   reasonably be expected to deter protected speech. For all these reasons, defendant is

                                   3   entitled to summary judgment.

                                   4          Qualified Immunity

                                   5          The defense of qualified immunity protects “government officials . . . from liability

                                   6   for civil damages insofar as their conduct does not violate clearly established statutory or

                                   7   constitutional rights of which a reasonable person would have known.” Harlow v.

                                   8   Fitzgerald, 457 U.S. 800, 818 (1982). The rule of “qualified immunity protects ‘all but the

                                   9   plainly incompetent or those who knowingly violate the law.’” Saucier v. Katz, 533 U.S.

                                  10   194, 202 (2001) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). Defendants can

                                  11   have a reasonable, but mistaken, belief about the facts or about what the law requires in

                                  12   any given situation. Id. at 205. A court considering a claim of qualified immunity must
Northern District of California
 United States District Court




                                  13   determine whether the plaintiff has alleged the deprivation of an actual constitutional right

                                  14   and whether such a right was clearly established such that it would be clear to a

                                  15   reasonable officer that his conduct was unlawful in the situation he confronted. See

                                  16   Pearson v. Callahan, 555 U.S. 223, 236 (2009) (overruling the sequence of the two-part

                                  17   test that required determining a deprivation first and then deciding whether such right was

                                  18   clearly established, as required by Saucier). The court may exercise its discretion in

                                  19   deciding which prong to address first, in light of the particular circumstances of each

                                  20   case. Pearson, 555 U.S. at 236.

                                  21          Regarding the second prong, “A right is clearly established only if its contours are

                                  22   sufficiently clear that ‘a reasonable official would understand that what he is doing

                                  23   violates that right.’ In other words, ‘existing precedent must have placed the statutory or

                                  24   constitutional question beyond debate.’” Carroll v. Carman, 574 U.S. 13, 16 (2014)

                                  25   (citation omitted). The Supreme Court has repeatedly cautioned that courts should not

                                  26   define clearly established law at a high level of generality. See White v. Pauly, 137 S. Ct.

                                  27   548, 552 (2017) (per curiam); Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (rejecting the

                                  28   Ninth Circuit’s conclusion that the broad history and purposes of the Fourth Amendment
                                                                                     7
                                   1   supported a finding that the right not to be arrested as a material witness in order to be

                                   2   investigated or preemptively detained was clearly established law); see, e.g., Kisela v.

                                   3   Hughes, 138 S. Ct. 1148, 1154-55 (2018) (per curiam) (officer entitled to qualified

                                   4   immunity for shooting a woman who was armed with a large knife, was ignoring officers’

                                   5   orders to drop the weapon, and was within striking distance of her housemate; prior

                                   6   cases on excessive force did not clearly establish that it was unlawful to use force under

                                   7   these circumstances where officer may not have been in apparent danger but believed

                                   8   woman was a threat to her housemate); White, 137 S. Ct. at 552 (officer entitled to

                                   9   qualified immunity because there was no clearly established law prohibiting a reasonable

                                  10   officer who arrives late to an ongoing police action from assuming that officers already

                                  11   present had followed proper procedure, such as proving officer identification, before

                                  12   using deadly force).
Northern District of California
 United States District Court




                                  13          The court has not found a constitutional violation, and, even if there was a

                                  14   violation, defendant would be entitled to qualified immunity. It would not be clear to a

                                  15   reasonable official that a minor action, like the threat made in this case, would reasonably

                                  16   be expected to deter protected speech and chill a person of ordinary firmness, especially

                                  17   after a portion of the property at issue had been returned. While the constitutional

                                  18   violation of retaliation arising from a threat is clearly established for purposes of qualified

                                  19   immunity, the aspects of this claim are not clearly established. In light of the many recent

                                  20   Supreme Court cases admonishing courts not to define clearly established law at a high

                                  21   level of generality, this court finds that even if there was a constitutional violation with

                                  22   defendant’s minor act, the right was not clearly established that it would be clear to a

                                  23   reasonable official that his conduct was unlawful in the situation he confronted, especially

                                  24   after a portion of the property was returned and plaintiff experienced no other

                                  25   repercussions. Defendant is entitled to qualified immunity.2

                                  26
                                       2
                                  27    Because the court has found that defendant is entitled to summary judgment on the
                                       merits and that he is entitled to qualified immunity, the court will not address the Heck
                                  28   argument. In addition, plaintiff has abandoned his argument regarding the disciplinary
                                       hearing.
                                                                                      8
                                   1                                          CONCLUSION

                                   2         1. For the reasons set forth above, the motion for summary judgment (Docket No.

                                   3   57) is GRANTED.

                                   4         2. The clerk shall close the file.

                                   5         IT IS SO ORDERED.

                                   6   Dated: April 6, 2020

                                   7

                                   8                                                        /s/ Phyllis J. Hamilton
                                                                                           PHYLLIS J. HAMILTON
                                   9                                                       United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  9
